Broyles, C. J.
1. The motion to dismiss the bill of exceptions, on the ground that no final judgment had been rendered in the case, is denied. The bill of exceptions and the record show that the plaintiff’s suit was dismissed on general demurrer in the trial court, and that its certiorari was overruled in the superior court. Under these facts the judgment overruling the certiorari was a- final disposition of the ease, and one from which a bill of exceptions to this court would lie.
2. Where two or more persons or corporations acting independently, without concert, plan, or other agreement, inflict a damage or cause an injury to another person, the persons inflicting the damage are not jointly liable therefor, but each is liable for his proportion only of the damages; and in such a case a joint action against them can not be maintained. Especially is this true where, as in the instant case, the damage sued for was not the ordinary and natural result of the preceding negligence. Brooks v. Ashburn, 9 Ga. 297 (3); Schneider v. Augusta, 118 Ga. 610 (45 S. E. 459); City of Albany v. Brown, 17 Ga. App. 707 (88 S. E. 215); Albany Transit Co. v. Brown, 18 Ga. App. 241 (89 S. E. 182); Key v. Armour Fertilizer Works, 18 Ga. App. 472 (89 S. E. 593), and authorities cited.
[a) This ruling is not in conflict with the decisions in Bowen v. Smith-Hall Grocery Co., 141 Ga. 721 (82 S. E. 23, L. R. A. 1915D, 617); Eining v. Georgia Railway & Electric Co., 133 Ga. 458 (66 S. E. 237), and Western Union Telegraph Co. v. Griffith, 104 Ga. 56 (30 S. E. 420), cited and relied on by the plaintiff; as these cases are distinguishable by their particular facts from this case.
3. Under the above ruling and the facts of the instant case, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.